


Exhibit 10.5.3

 

AMENDED AND RESTATED
INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS’ EQUITY SUBPLAN

 


1.           INTRODUCTION.


 

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
was originally implemented by Investment Technology Group, Inc. (the “Company”)
under the Investment Technology Group, Inc. Amended and Restated 1994 Stock
Option and Long-term Incentive Plan (the “1994 Plan”) and was merged with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “2007 Plan”) effective as of May 8, 2007, the terms of which are
incorporated herein by reference, and is now amended and restated as set forth
herein, effective February 7, 2008 (the “Effective Date”).  Effective as of
May 8, 2007, the Subplan continued in effect according to the terms set forth
herein as a subplan under the 2007 Plan.  The purpose of the Subplan is to
promote ownership by non-employee directors of a greater proprietary interest in
the Company, thereby aligning such non-employee directors’ interests more
closely with the interests of stockholders of the Company, and to assist the
Company in attracting and retaining highly qualified persons to serve as
non-employee directors.  The Subplan is amended and restated herein, effective
for Options or Stock Units granted on or after the Effective Date.  Options or
Stock Units granted prior to the Effective Date shall be governed by the Subplan
as in effect prior to this amendment and restatement.

 


2.           DEFINITIONS.


 

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan.  In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

 


(A)          “DIRECTOR” MEANS A MEMBER OF THE BOARD WHO IS NOT EMPLOYED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(B)         “DISABILITY” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 22(E)(3) OF THE CODE.


 


(C)          “EFFECTIVE DATE” MEANS THE DATE THIS SUBPLAN, AS AMENDED AND
RESTATED HEREIN, IS APPROVED BY THE COMPANY’S STOCKHOLDERS.


 


3.           ADMINISTRATION.


 

The Subplan shall be administered by the Committee.  The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

 

--------------------------------------------------------------------------------



 


4.           OPTIONS.


 


(A)          INITIAL OPTIONS.  AN OPTION TO PURCHASE A NUMBER OF SHARES OF
COMPANY STOCK HAVING A FAIR MARKET VALUE ON THE DATE OF GRANT, BASED ON THE
BLACK-SCHOLES OPTION PRICING MODEL (OR SUCH OTHER MODEL UTILIZED BY THE COMPANY
IN VALUING COMPANY EQUITY AWARDS IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES), EQUAL TO $100,000 WILL BE GRANTED UNDER THE SUBPLAN TO
EACH PERSON WHO IS FIRST ELECTED OR APPOINTED TO SERVE AS A DIRECTOR OF THE
COMPANY AFTER THE EFFECTIVE DATE, SUCH GRANTS TO BE EFFECTIVE ON THE DATE OF
SUCH FIRST ELECTION OR APPOINTMENT.  FOR PURPOSES OF THIS SUBPLAN, ALL
DETERMINATIONS OF FAIR MARKET VALUE OF OPTIONS USING THE BLACK-SCHOLES OPTION
PRICING MODEL WILL BE BASED ON THE FULL FIVE YEAR OPTION TERM, THE VOLATILITY
ASSUMPTION FOR THE COMPANY STOCK USED IN THE COMPANY’S ANNUAL REPORT ON
FORM 10-K FOR THE PRIOR YEAR, AND THE GRANT DATE RISK-FREE INTEREST RATE.


 


(B)         ANNUAL OPTIONS.  AN OPTION TO PURCHASE A NUMBER OF SHARES OF COMPANY
STOCK HAVING A FAIR MARKET VALUE ON THE DATE OF GRANT, BASED ON THE
BLACK-SCHOLES OPTION PRICING MODEL (OR SUCH OTHER MODEL UTILIZED BY THE COMPANY
IN VALUING COMPANY EQUITY AWARDS IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES), EQUAL TO $36,000 WILL BE GRANTED, ON THE FORTY FIFTH
(45TH) DAY FOLLOWING EACH OF THE COMPANY’S ANNUAL MEETINGS OF STOCKHOLDERS AT
WHICH DIRECTORS (OR A CLASS OF DIRECTORS IF THE COMPANY THEN HAS A CLASSIFIED
BOARD OF DIRECTORS) ARE ELECTED OR REELECTED BY THE COMPANY’S STOCKHOLDERS, TO
EACH DIRECTOR IN OFFICE ON THE DATE OF GRANT; PROVIDED, HOWEVER, THAT NO SUCH
GRANT WILL BE MADE TO A PERSON FIRST ELECTED OR APPOINTED TO SERVE AS A DIRECTOR
OF THE COMPANY AT SUCH ANNUAL MEETING OF STOCKHOLDERS.


 


(C)          EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF COMPANY STOCK
PURCHASABLE UNDER AN OPTION WILL BE EQUAL TO 100% OF THE FAIR MARKET VALUE OF A
SHARE OF COMPANY STOCK ON THE DATE OF GRANT OF THE OPTION.


 


(D)         OPTION TERM.  EACH OPTION WILL EXPIRE FIVE YEARS AFTER THE DATE OF
GRANT; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR
OF THE COMPANY PRIOR TO FIVE YEARS AFTER THE DATE OF GRANT, THE OPTION WILL
EXPIRE AS FOLLOWS (EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(F)): (I) IF THE
PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE COMPANY DUE TO THE
PARTICIPANT’S DEATH, DISABILITY, OR RETIREMENT AT OR AFTER AGE 65, TWELVE MONTHS
AFTER SUCH CESSATION OF SERVICE, BUT IN NO EVENT LATER THAN FIVE YEARS AFTER THE
DATE OF GRANT; AND (II) IF THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE
COMPANY FOR ANY REASON OTHER THAN DUE TO THE PARTICIPANT’S DEATH, DISABILITY, OR
RETIREMENT AT OR AFTER AGE 65, AT THE DATE SIXTY (60) DAYS AFTER SUCH CESSATION
OF SERVICE, BUT IN NO EVENT LATER THAN FIVE YEARS AFTER THE DATE OF GRANT.


 


(E)          EXERCISABILITY.  EACH OPTION WILL VEST AND BECOME EXERCISABLE IN
THREE EQUAL ANNUAL INSTALLMENTS, BEGINNING ON THE FIRST ANNIVERSARY OF THE DATE
OF GRANT AND CONTINUING ON THE FOLLOWING TWO ANNIVERSARIES AND WILL THEREAFTER
REMAIN EXERCISABLE UNTIL THE OPTION EXPIRES; PROVIDED, HOWEVER, THAT EACH OPTION
WILL VEST AND BECOME IMMEDIATELY EXERCISABLE IN FULL UPON A CHANGE IN CONTROL. 
IN THE EVENT THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE COMPANY BY
REASON OF THE PARTICIPANT’S DEATH OR DISABILITY, THE OPTION SHALL BECOME VESTED
AND EXERCISABLE IN FULL AT THE TIME OF SUCH TERMINATION.  IN THE EVENT THE
PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE COMPANY FOR ANY OTHER REASON
(EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(F) BELOW) ANY PORTION OF THE OPTION
THAT HAS NOT YET VESTED SHALL BE FORFEITED.


 


2

--------------------------------------------------------------------------------



 


(F)          CONTINUED SERVICE AS AN EMPLOYEE.  IF A PARTICIPANT CEASES SERVING
AS A DIRECTOR AND, IMMEDIATELY THEREAFTER, HE OR SHE IS EMPLOYED BY THE COMPANY
OR ANY SUBSIDIARY, THEN, SOLELY FOR PURPOSES OF SECTIONS 4(D) AND (E) AND
SECTIONS 5(D) AND (E) OF THE SUBPLAN, SUCH PARTICIPANT WILL NOT BE DEEMED TO
HAVE CEASED SERVICE AS A DIRECTOR AT THAT TIME, AND HIS OR HER CONTINUED
EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY WILL BE DEEMED TO BE CONTINUED
SERVICE AS A DIRECTOR; PROVIDED, HOWEVER, THAT SUCH FORMER DIRECTOR WILL NOT BE
ELIGIBLE FOR ADDITIONAL GRANTS OF OPTIONS OR STOCK UNITS UNDER THE SUBPLAN.


 


(G)         METHOD OF EXERCISE. A PARTICIPANT (OR OTHER PERSON ENTITLED TO
EXERCISE AN OPTION) MAY EXERCISE AN OPTION, IN WHOLE OR IN PART, AT SUCH TIME AS
IT IS EXERCISABLE AND PRIOR TO ITS EXPIRATION BY GIVING WRITTEN NOTICE OF
EXERCISE TO THE COMPANY SPECIFYING THE OPTION TO BE EXERCISED AND THE NUMBER OF
SHARES OF COMPANY STOCK TO BE PURCHASED, AND PAYING IN FULL THE EXERCISE PRICE
AS PROVIDED IN THE 2007 PLAN.


 


(H)         NONTRANSFERABILITY.  OPTIONS SHALL NOT BE ASSIGNABLE OR TRANSFERABLE
BY A PARTICIPANT EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION (OR
PURSUANT TO A BENEFICIARY DESIGNATION AUTHORIZED BY THE COMMITTEE), AND DURING
THE PARTICIPANT’S LIFETIME, SUCH OPTIONS AND RIGHTS SHALL BE EXERCISABLE ONLY BY
SUCH THE PARTICIPANT OR THE PARTICIPANT’S DULY APPOINTED GUARDIAN OR LEGAL
REPRESENTATIVE.  THE FOREGOING NOTWITHSTANDING, THE COMMITTEE MAY PROVIDE THAT
OPTIONS (OR RIGHTS OR INTERESTS THEREIN), MAY BE TRANSFERABLE, INCLUDING
PERMITTING TRANSFERS TO A PARTICIPANT’S IMMEDIATE FAMILY MEMBERS (I.E., SPOUSE,
CHILDREN, GRANDCHILDREN, OR SIBLINGS AS WELL AS THE PARTICIPANT), TO A TRUST FOR
THE BENEFITS OF SUCH IMMEDIATE FAMILY MEMBERS, AND TO THE PARTNERSHIPS IN WHICH
SUCH FAMILY MEMBERS ARE THE ONLY PARTIES, OR OTHER TRANSFERS DEEMED BY THE
COMMITTEE TO BE NOT INCONSISTENT WITH THE PURPOSES OF THE 2007 PLAN.


 


5.           STOCK UNITS.


 


(A)          INITIAL STOCK UNITS.  A NUMBER OF STOCK UNITS HAVING A VALUE, AS
DETERMINED BELOW ON THE DATE OF GRANT, EQUAL TO $100,000 WILL BE GRANTED UNDER
THE SUBPLAN TO EACH PERSON WHO IS FIRST ELECTED OR APPOINTED TO SERVE AS A
DIRECTOR OF THE COMPANY AFTER THE EFFECTIVE DATE, SUCH GRANTS TO BE EFFECTIVE
NOT LATER THAN THE THIRTIETH DAY FOLLOWING THE DATE OF SUCH FIRST ELECTION OR
APPOINTMENT.  FOR PURPOSES OF THIS SUBPLAN, ALL DETERMINATIONS OF VALUE OF STOCK
UNITS SHALL BE MADE BY TREATING THE VALUE OF A STOCK UNIT AS EQUAL TO THE FAIR
MARKET VALUE OF A SHARE OF COMPANY STOCK ON THE DATE OF GRANT.


 


(B)         ANNUAL STOCK UNITS.  A NUMBER OF STOCK UNITS HAVING A VALUE, AS
DETERMINED ABOVE ON THE DATE OF GRANT, EQUAL TO $36,000 WILL BE GRANTED ON THE
FORTY FIFTH (45TH) DAY FOLLOWING EACH OF THE COMPANY’S ANNUAL MEETINGS OF
STOCKHOLDERS AT WHICH DIRECTORS (OR A CLASS OF DIRECTORS IF THE COMPANY THEN HAS
A CLASSIFIED BOARD OF DIRECTORS) ARE ELECTED OR REELECTED BY THE COMPANY’S
STOCKHOLDERS, TO EACH DIRECTOR IN OFFICE ON THE DATE OF GRANT; PROVIDED,
HOWEVER, THAT NO SUCH GRANT WILL BE MADE TO A PERSON FIRST ELECTED OR APPOINTED
TO SERVE AS A DIRECTOR OF THE COMPANY AT SUCH ANNUAL MEETING OF STOCKHOLDERS.


 


(C)          VESTING OF AWARD.  THE STOCK UNITS WILL BECOME VESTED IN THREE
EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE FIRST ANNIVERSARY OF THE DATE OF
GRANT AND CONTINUING THEREAFTER ON THE SECOND AND THIRD ANNIVERSARIES THEREOF;
PROVIDED, HOWEVER, THAT THE STOCK UNITS WILL BECOME IMMEDIATELY VESTED IN FULL
UPON A CHANGE IN CONTROL.  UNLESS OTHERWISE PROVIDED


 


3

--------------------------------------------------------------------------------



 

by the Committee, all amounts receivable in connection with any adjustments to
the Stock Units under Section 5(d) of the 2007 Plan shall be subject to the
vesting schedule in this Section 5(c).


 


(D)         TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARE UNITS.  IN THE
EVENT THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE COMPANY BY REASON OF
THE PARTICIPANT’S DEATH OR DISABILITY, THE STOCK UNITS SHALL BECOME VESTED IN
FULL AT THE TIME OF SUCH TERMINATION.  IN THE EVENT THE PARTICIPANT CEASES TO
SERVE AS A DIRECTOR OF THE COMPANY FOR ANY OTHER REASON (EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4(F) ABOVE) ANY PORTION OF THE STOCK UNITS THAT HAVE NOT YET
VESTED SHALL BE FORFEITED.


 


(E)          DISTRIBUTION OF SHARES.  THE COMPANY SHALL DISTRIBUTE TO THE
PARTICIPANT (OR HIS OR HER HEIRS IN THE EVENT OF THE PARTICIPANT’S DEATH) AT THE
TIME OF VESTING OF THE STOCK UNITS, A NUMBER OF SHARES OF COMPANY STOCK EQUAL TO
THE NUMBER OF STOCK UNITS THEN HELD BY THE PARTICIPANT THAT BECAME VESTED AT
SUCH TIME; PROVIDED, HOWEVER, THAT THE PARTICIPANT MAY ELECT THAT THE
DISTRIBUTION OF THE SHARES OF COMPANY STOCK SUBJECT TO A STOCK UNIT BE DEFERRED
UNTIL THE TIME THE PARTICIPANT CEASES TO BE A DIRECTOR OF THE COMPANY FOR ANY
REASON (EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(F)), SUCH ELECTION TO BE MADE
IN WRITING PRIOR TO JANUARY 1 OF THE CALENDAR YEAR IN WHICH THE STOCK UNITS ARE
GRANTED TO THE PARTICIPANT.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE,
IN THE CASE OF STOCK UNITS GRANTED UNDER SECTION 5(A) HEREOF, A DEFERRAL
ELECTION MAY BE MADE WITHIN 30 DAYS OF THE DATE THE DIRECTOR IS FIRST ELECTED OR
APPOINTED TO SERVE AS A DIRECTOR OF THE COMPANY.  THE DEFERRED STOCK UNITS SHALL
BE DISTRIBUTED IN SHARES OF COMPANY STOCK WITHIN 30 DAYS OF THE DATE OF
TERMINATION OF THE DIRECTOR’S SERVICE ON THE BOARD.  IN THE CASE OF THE DEATH OF
A DIRECTOR, THE DIRECTOR’S DEFERRED STOCK UNITS SHALL BE DISTRIBUTED IN SHARES
OF COMPANY STOCK WITHIN 60 DAYS AFTER THE DATE OF THE DIRECTOR’S DEATH TO THE
DIRECTOR’S ESTATE AS BENEFICIARY, UNLESS THE DIRECTOR HAS REQUESTED A DIFFERENT
DISTRIBUTION BY WRITTEN NOTICE TO THE COMMITTEE.


 


(F)          RIGHTS AND RESTRICTIONS.  THE STOCK UNITS SHALL NOT BE
TRANSFERABLE, OTHER THAN PURSUANT TO WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  PRIOR TO VESTING OF THE STOCK UNITS AND DELIVERY OF THE SHARES OF
COMPANY STOCK TO THE PARTICIPANT, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS OR
PRIVILEGES OF A STOCKHOLDER AS TO THE SHARES OF COMPANY STOCK SUBJECT TO THE
STOCK UNITS.  SPECIFICALLY, THE PARTICIPANT SHALL NOT HAVE THE RIGHT TO RECEIVE
DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES OF COMPANY STOCK PRIOR TO VESTING OF
THE STOCK UNITS AND DELIVERY OF THE SHARES OF COMPANY STOCK.


 


6.           GENERAL.


 


(A)          COMPLIANCE WITH LEGAL AND TRADING REQUIREMENTS.  THE SUBPLAN SHALL
BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS, INCLUDING, BUT NOT
LIMITED TO, FEDERAL AND STATE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS
BY ANY REGULATORY OR GOVERNMENTAL AGENCY AS MAY BE REQUIRED.


 


(B)         AMENDMENT.  THE BOARD MAY AMEND, ALTER, SUSPEND, DISCONTINUE, OR
TERMINATE THE SUBPLAN WITHOUT THE CONSENT OF STOCKHOLDERS OF THE COMPANY OR
INDIVIDUAL DIRECTORS; PROVIDED, HOWEVER, THAT, WITHOUT THE CONSENT OF AN
AFFECTED DIRECTOR, NO AMENDMENT, ALTERATION, SUSPENSION, DISCONTINUATION, OR
TERMINATION OF THE SUBPLAN MAY IMPAIR OR, IN ANY


 


4

--------------------------------------------------------------------------------



 

other manner, adversely affect the rights of such Director to outstanding
Options or Stock Units granted hereunder.


 


(C)          UNFUNDED STATUS OF AWARDS.  SECTION 5 OF THIS SUBPLAN IS INTENDED
TO CONSTITUTE AN “UNFUNDED” PLAN OF DEFERRED COMPENSATION.  WITH RESPECT TO ANY
PAYMENTS NOT YET MADE TO A DIRECTOR, NOTHING CONTAINED IN THE SUBPLAN SHALL GIVE
ANY SUCH DIRECTOR ANY RIGHTS THAT ARE GREATER THAN THOSE OF A GENERAL CREDITOR
OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY AUTHORIZE THE CREATION
OF TRUSTS OR MAKE OTHER ARRANGEMENTS TO MEET THE COMPANY’S OBLIGATIONS UNDER THE
SUBPLAN TO DELIVER CASH, OR OTHER PROPERTY PURSUANT TO ANY AWARD, WHICH TRUSTS
OR OTHER ARRANGEMENTS SHALL BE CONSISTENT WITH THE “UNFUNDED” STATUS OF THE
SUBPLAN UNLESS THE COMPANY OTHERWISE DETERMINES WITH THE CONSENT OF EACH
AFFECTED DIRECTOR.


 


(D)         NONEXCLUSIVITY OF THE SUBPLAN.  THE ADOPTION OF THE SUBPLAN BY THE
BOARD SHALL NOT BE CONSTRUED AS CREATING ANY LIMITATIONS ON THE POWER OF THE
BOARD TO ADOPT SUCH OTHER COMPENSATION ARRANGEMENTS AS IT MAY DEEM DESIRABLE,
INCLUDING, WITHOUT LIMITATION, THE GRANTING OF OPTIONS AND OTHER AWARDS
OTHERWISE THAN UNDER THE SUBPLAN, AND SUCH ARRANGEMENTS MAY BE EITHER APPLICABLE
GENERALLY OR ONLY IN SPECIFIC CASES.


 


(E)          ADJUSTMENTS.  THE ADJUSTMENT PROVISIONS IN SECTION 5(D) OF THE 2007
PLAN ARE INCORPORATED HEREIN BY REFERENCE AND SHALL APPLY IN THE CASE OF OPTIONS
AND STOCK UNITS GRANTED HEREUNDER; PROVIDED, HOWEVER, THAT NO ADJUSTMENT SHALL
BE MADE PURSUANT THERETO THAT CAUSES ANY OPTION TO BE TREATED AS DEFERRED
COMPENSATION PURSUANT TO SECTION 409A OF THE CODE.


 


(F)          NO RIGHT TO REMAIN ON THE BOARD.  NEITHER THE SUBPLAN NOR THE
CREDITING OF AWARDS UNDER THE SUBPLAN SHALL BE DEEMED TO GIVE ANY INDIVIDUAL A
RIGHT TO REMAIN A DIRECTOR OF THE COMPANY OR CREATE ANY OBLIGATION ON THE PART
OF THE BOARD TO NOMINATE ANY DIRECTOR FOR REELECTION BY THE STOCKHOLDERS OF THE
COMPANY.


 


(G)         APPLICATION OF SECTION 409A OF THE CODE.  IT IS INTENDED THAT THIS
SUBPLAN AND AWARDS ISSUED HEREUNDER WILL COMPLY WITH SECTION 409A OF THE CODE
(AND ANY REGULATIONS AND GUIDELINES ISSUED THEREUNDER) TO THE EXTENT THE AWARDS
ARE SUBJECT THERETO, AND THIS SUBPLAN AND SUCH AWARDS SHALL BE INTERPRETED ON A
BASIS CONSISTENT WITH SUCH INTENT.  IN NO EVENT SHALL A PARTICIPANT, DIRECTLY OR
INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF PAYMENT.  THIS SUBPLAN AND ANY AWARD
AGREEMENTS ISSUED THEREUNDER MAY BE AMENDED IN ANY RESPECT DEEMED BY THE BOARD
OR THE COMMITTEE TO BE NECESSARY IN ORDER TO PRESERVE COMPLIANCE WITH SECTION
409A OF THE CODE.


 


(H)         GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, AND EFFECT OF THE
SUBPLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


(I)           TITLES AND HEADINGS.  THE TITLES AND HEADINGS OF THE SECTIONS IN
THE SUBPLAN ARE FOR CONVENIENCE OF REFERENCE ONLY.  IN THE EVENT OF ANY
CONFLICT, THE TEXT OF THE SUBPLAN, RATHER THAN SUCH TITLES OR HEADINGS, SHALL
CONTROL.


 


(J)           EFFECTIVE DATE.  THIS SUBPLAN, AS AMENDED AND RESTATED HEREIN
SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE.

 

5

--------------------------------------------------------------------------------


 

Amended and restated by the Committee effective:

 

May 8, 2007

Amended and restated by the Committee effective:

 

February 7, 2008

 

6

--------------------------------------------------------------------------------
